Title: To Alexander Hamilton from David Henley, 1 September 1779
From: Henley, David
To: Hamilton, Alexander


Boston, 1st September, 1779.
Dear Sir:
The enclosed is Mr. Dana’s letter in answer to your last. The long detention of this, is occasioned for this gentleman to procure and support any evidence in favour of himself, to confute some part of Colonel Brooks’ charge.
I do think, upon examination, you will find Doctor ****** the cause of this mischievous and false report. The other day he was proved a liar in the public street; and had it not been for his cloth, I am sure would have been most severely dealt with. He more than once has occasioned quarrels by his conduct. I congratulate you upon the success of Powles Hook. Major Lee has given proof of his bravery and enterprise, as likewise upon the arrival of eight fine Jamaica ships, with five to six hundred hogsheads of rum and sugar. But to counterbalance these clever acquisitions, Penobscot is a most shameful instance of want of counsel, wisdom, and exertion. We have lost near twenty sail of our best vessels of war, besides a number of others—the army and the continent will feel this blow, for the difference is great in losing them; as, on the contrary, had they been to sea on their cruizes, it is more than probable, a vast number of prizes would have made their appearance into our ports. However, we are endeavouring, fast as possible, to replace them, and near as many ships are now set up at the different ship yards.
Please to make my respectful compliments to the General and the family, and believe me, with sincere regard, dear Sir, Your humble servant,
David Henley
Alex. Hamilton, Esq.
